DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 26-30 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-6,10,12-16,20-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan to (US20150056933)
Regarding claims 1,13, 22, and 26, Yan teaches a method, an apparatus and UE ,determining a collision between one or more sounding reference signal, SRS,
resources to be used for an SRS antenna switching procedure for a first radio
access technology, RAT, and a signal of a second RAT based at least in part on
a time domain overlap of transmissions of the one or more SRS resources and
an active time of the signal of the second RAT (fig. 9 and paragraph [0054]: "As
shown at 906, 908, and 910, the transmission of the LTE SRS symbol may occur at the same time as (i.e., collide with) the reception/transmission of the
GSM voice traffic slot...an LTE module performs LTE transmit antenna selection
(e.g., SRS switching)"; fig. 11 and paragraph [0061]: "At step 1102, the UE facilitates a first radio module to use a first antenna for performing a first operation. At step 1103, the UE detects an intent of a second radio module to use the first antenna during transmit antenna selection for performing a second operation. The second radio module may be an LTE radio module" and paragraph [0062]: "The first operation may be any of a voice call..."); and

modifying a configuration of the SRS antenna switching procedure to mitigate
the collision, wherein the modified configuration indicates that the one or more
SRS resources are configured to be transmitted using one or more antenna element of the UE that are different than one or more antenna elements of the UE
to be used for receiving the signal of the second RAT (paragraph [0057]: "throttling may include the controller 1002 refraining from switching the LTE radio
module 1006 to use the antenna to perform the transmit antenna selection";
paragraph [0064]: "the UE may determine whether to switch use of the first antenna by identifying that the SRS transmission has a lower priority than the type
of the first operation (e.g., voice call) and refraining from switching the second
radio module to use the first antenna when the SRS transmission has the lower
priority’)Regarding claims 2,14,23 Yan teaches  wherein the UE is in a multiple subscriber identity module (multi-SIM) mode and the first RAT is associated with a first subscriber identity module (SIM) of the UE and the second RAT is associated with a second SIM of the UE([0053] Discloses a device may operate according to various systems, such as simultaneous GSM and LTE (SGLTE), simultaneous voice and LTE (SVLTE), GSM+LTE Dual SIM Dual Active (DSDA)) .Regarding claims 4, Yan teaches wherein the signal of the second RAT is associated with a discontinuous reception cycle for the second RAT([0054] discloses   an LTE module performs LTE transmit antenna selection (e.g., SRS switching), a GSM module performing a GSM voice call may be switched to a different antenna during reception/transmission of voice traffic slots).Regarding claim 5, Yan teaches wherein the one or more antenna elements of the UE include at least one of: an antenna port of the UE, or an antenna module of the UE ( [0051] UE transmit antenna selection includes open-loop and closed-loop operations. During an open-loop operation, a device may transmit sounding reference symbols (SRS) on port0 or port1).Regarding claims 6,16,27 Yan teaches wherein determining the collision between the one or more SRS resources and the signal of the second RAT comprises: determining a frame structure associated with the first RAT;([0054] discloses , a GSM voice traffic slot 902 may be received or transmitted approximately every 4 to 5 ms) determining a frame structure associated with the second RAT;([0054] discloses  An SRS symbol 904 for an LTE operation may be transmitted every 2 ms) and determining a frame timing offset between the frame structure of the first RAT and the frame structure of the second RAT([0054] discloses  when the LTE module performs the SRS switching at a rate of 2 ms, three out of ten (30%) of the GSM voice traffic slots coincide with an SRS symbol transmission (906, 908, and 910), and are therefore lost due to the GSM module switching to the different antenna).
Regarding claims 10,20,24 Yan teaches determining one or more other SRS resources to be used for the SRS antenna switching procedure that do not overlap in the time domain with the active time of the signal of the second RAT; ([0054] discloses   an LTE module performs LTE transmit antenna selection (e.g., SRS switching), a GSM module performing a GSM voice call may be switched to a different antenna during reception/transmission of voice traffic slots) configuring at least one of the one or more other SRS resources to be transmitted using the one or more antenna elements of the UE to be used for receiving the signal of the second RAT; ([0054] discloses  An SRS symbol 904 for an LTE operation may be transmitted every 2 ms)  and configuring the one or more SRS resources to be transmitted using the one or more antenna elements of the UE that are different than the one or more antenna elements of the UE to be used for receiving the signal of the second RAT([0054] discloses  when the LTE module performs the SRS switching at a rate of 2 ms, three out of ten (30%) of the GSM voice traffic slots coincide with an SRS symbol transmission (906, 908, and 910), and are therefore lost due to the GSM module switching to the different antenna).Regarding claims 12,21,25 Yan teaches performing the SRS antenna switching procedure using ([0054] discloses   an LTE module performs LTE transmit antenna selection (e.g., SRS switching), a GSM module performing a GSM voice call may be switched to a different antenna during reception/transmission of voice traffic slots).
Regarding claim 15, Yan teaches wherein the first RAT is in a connected mode and the second RAT is in an idle mode([0054] discloses   an LTE module performs LTE transmit antenna selection (e.g., SRS switching), a GSM module performing a GSM voice call may be switched to a different antenna during reception/transmission of voice traffic slots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan to (US20150056933) in view of Jha to (US20200068647)
Regarding claim 3, Yan does not explicitly teach wherein the first RAT is a New Radio RAT and the second RAT is a Long-Term Evolution RAT
However, Jha teaches wherein the first RAT is a New Radio RAT and the second RAT is a Long-Term Evolution RAT([0017] discloses registering, by a UE, a first SIM of the UE to a 5G Radio Access Technology (RAT) and registering, by the UE, a second SIM to at least one of the 5G RAT and a 4G Radio Access Technology (RAT))
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yan include wherein the first RAT is a New Radio RAT and the second RAT is a Long-Term Evolution RAT, as suggested by Jha. This modification would benefit the system as design choice.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan to (US20150056933) in view of Nilsson  to (US 20210068060)Regarding claim 11, Yan does not explicitly teach   transmitting, to a base station associated with the first RAT, a downgraded SRS antenna switching capability of the UE, wherein the downgraded SRS antenna switching capability indicates a reduced quantity of antenna elements available for the SRS antenna switching procedure such 
However, Nilsson teaches transmitting, to a base station associated with the first RAT, a downgraded SRS antenna switching capability of the UE, wherein the downgraded SRS antenna switching capability indicates a reduced quantity of antenna elements available for the SRS antenna switching procedure such that the one or more antenna elements associated with receiving the signal of the second RAT are not associated with the SRS antenna switching procedure([0038] discloses in which UE 102 determines a power management parameter for at least one of a plurality of the UE antennas. The power management parameter may be, for example, a restriction on the maximum output power on one or more of the antenna)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yan include transmitting, to a base station associated with the first RAT, a downgraded SRS antenna switching capability of the UE, wherein the downgraded SRS antenna switching capability indicates a reduced quantity of antenna elements available for the SRS antenna switching procedure such that the one or more antenna elements associated with receiving the signal of the second RAT are not associated with the SRS antenna switching procedure, as suggested by Nilsson. This modification would benefit the system to efficiently utilize available network resource.


Allowable Subject Matter
Claims 7-9,17-19,28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461